Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the Colony aforesd on Friday the 29th of Octr A. D. 1742.
Before the HonWe Samuel Pemberton Esq. D. J.
Joseph Cowley was Sworn Interpreter in this Case
Juan Francisco Webster On Oath declares etc.
Qn 1. Do you know the Sloop Nooyt Godagt when and where did you know her, and who was Master of her
Ansr I knew the sd Sloop at Curacoa ab* 5 Months ago and John Oyman was Master
Qn 2 Were you a Mariner on Board when and where was you Shipt, by whom and on what Voyage
Anr I was One of the people belonging to sd Sloop and went on Board of her at Curacoa about five Months ago, to proceed on a Voyage to Truxilla on the Coast of Spain
Qn 3. Where was you taken, and by whom
Ansr We was taken at Truxilla by Cap* Davidson
Qn 4. How did your Cap* and the people on Board behave on the approach of Cap* Davidson
Ansr At first we took Cap* Davidson to be a Dutch Vessel which we expected there and fired a Shot to bring him to, but he returned the Shot
*195Qn 5. Was there any Warlike Stores thrown overboard, and what at the approach of Cap4 Davidson and what was the Occasion thereof
Ansr There was Six Barrels of GunPowder, one large Bale of Cutlasses, Eight New small Arms, Eight pair of New pistols, A large Box of long Sharp pointed Knives and eight Dozen of Ax’s thrown Overboard
Qn 6. Were there any papers thrown Overboard
Ansr Some papers were tied to a Stone and thrown Overboard and Sunk.
Qn 7. What is become of your Cap4 John Oyman
Ansr Two or three Days after we were taken our Master went on Shore . with one Tom Cook and Several of the People who were sent to get Ballast and whilst they were geting Ballast he took an Opportunity and run into the Woods
Q* 8 What became of the other Officers and Men on Board
Ansr The most of them went Overboard in the Night and swam a Shore at Truxilla and one Tom Cook was put on Board of the Sloop I belonged to
the mark of
Juan X Webster Francisco
Truly Translated in the Spanish Tongue by Joseph Cowley
John Cranwell Capts Quartermaster of the private Man of War Sloop S4 Andrew on Oath gave the following Answers to the following Questions Viz4
Qn 1. Do you know the Sloop Nooyt Godagt John Oyman late Master, when and where was she taken by whom and for what Cause, Declare all you know
Ansr Yes, She was taken in the Citie of Truxsilla by Cap4 Davidson, on the 24th Day of June last because She was trading with the Spaniards and had not any Pasport whereby the property of the Vessel and Cargo might be known
Q” 2. In what manner did you take the sa Sloop, and how did the people behave on board of her at the time of Capture
Ansr As we run into the Bite under English Colours they fired a Shot at us under Dutch Colours which we returned and run a long side and Boarded her they making no resistance
Q* 3. When you had Boarded her did you find any Warlike Stores on Board
Ansr Yes, We found a large Chest full of New small Arms, pistols and Muskeets and two pairs of pistols in the Hold, three Barrels of powder, and upon the Deck I saw an Empty Barrel which seemed to be lately emptyed of Gunpowder
*196Qn 4. What acco4 did the people on board give you of her Trade etc. before she was taken
Ansr They say’d there had been only one Spaniard on board to Trade with ’em, but expected more, they also informed, us on the approach of our Privateer that they threw Overboard Five or Six Barrels of Gunpowder Seven New Pistols and a quantity of Knives
Qn 5. What was the Occasion of Cap4 Oymans leaving the sa Sloop
Ansr He left the Vessel upon pretence of Shewing Cap4 Davidsons People where he had some Fire Wood but for his own Vessels Use, upon which two of the S4 Andrews people went with him in the Boat and when he got on Shoar he left the people
Qn 6. What is become of the rest of the people belonging to said Vessel
Ansr One Thomas Cook the Boatswain was put on Board said Vessel under the Command of Thomas Brooks in Order to be brought into the Port of Newport, and the rest of the people by their desire went to the Mosketo Shoar
.John Cranwell
Charles Davidson Commander of the Sloop S4 Andrew a private Man of War On Oath declare etc.
Qn 1. Are all the papers now produced in Court all that were found on Board of the sa Sloop Nooyt Godagt John Oyman Master Without any fraud Addition Subduction or Embezelment
Ansr Yes — And these Papers were delivered to me by the sa John Oyman, who declared that they were all the papers relating to said Vessel and Cargo
Qn 2 Did you take the said Vessel as prize, when, where and for what Cause
Ansr I took her at Truxsilla about the 24th of June last, she having no Pasport Roll of Equipage or any other essential Papers whereby the Property of sa Vessel and Cargo might be known and upon my going on Board I found three Barrels of Gunpowder, thirteen new small Arms, besides ab4 twenty two Old Arms, Eleven pair of New Horse Pistols and some Old Arms, Nineteen New Masheets and I saw a Number of powder Casks Stove and was informed by the Persons on Board that upon my Approach that they threw Overboard Twenty two Blunderbusses, Sixty Cutlasses and some small Arms and Started Out of Casks a quantity of Gunpowder to the Amount of about 22 Cwts
Qn 3. What was the reason that you took these Goods out of the sa Sloop Nooyt Godagt
Ansr For that sa Sloops Mast was sprung in three places and leaked very much
Charles Davidson.
*197Decr 8th 1742. Cap* Charles Davidson on Oath further answers to the following Questions Viz*
Qn 1. Was Governour Pitts on Board of the Sloop Nooyt Godaght when you Boarded her, Did you se him Afterwards, what did he inform you concerning heir or her Trade Declare all you know?
Ansr Upon my Approach Governour Pitts went away from her with his Craft on Shore and her afterwards came on Board of the S* Andrew and Tarried on Board two Days, but did not inform me anything concerning the Sloops Trade on the Coast
Qn 2. How long did Cap* Oyman stay with you
Ansr About three Days
Qn 3. Did the Men that went away by your permission go altogether
Ansr Yes, They went away with Governour Pitts in a Craft that was there which I gave them
Qre 4. What became of the Officers and other Men which were on Board
Ansr Six Negroes belonging to said Sloop went over the Bows and Swam a Shore the Night before the Cap* Ran away, The Gunner and Boatswain went away in Cap* Cahoons Sloop belonging to the Bay of Hondorus The Day before the Cap* went away, and two persons I sent on Board of Cap* Brook who Commanded s4 Sloop to come to this Port for Adjudication Who was never heard of
Charles Davidson
At a Court of Vice Admiralty held at Newport in the Colony afores4 on Monday the Twenty Ninth day of November An: Dom: 1742. The Honble Sam11 Pemberton Esqr Dep. Judge present.
The Court being Opened. The Libel read, Mr Ward Attorney for the Captors proceeded to the merrit of the Cause and pleaded to the same, and then the Court was adjourned to the 1 ith day of December next at 3 a Clock P. M.
11th Day of December 1742
The Court being opened According to Adjournment, His Honr the Judge past his Decree. Viz*
Newport December 11th 1742.
Colony of Rhode Island etc. Curia Admiralitatis What is now before me is to give my Decree on the Goods taken out of a Sloop called the Nooyt Godagt, On the Coast of New Spain Seized by Cap" Davidson Commander of the Private Man of War the S* Andrew and brought into this port for adjudication, The difficulty that appeared in the Case, Was, there was no Person belonging to said Sloop brought here to give their Evidence save One Spaniard and upon the whole I find by all the Evidence I can obtain that tho Persons which should have been brought in here as *198designed by Captain Davidson ran away and thereby quitted their pretentions to said Sloop and Cargo, And it further appears that the Papers produced in Court were given to Cap* Davidson by the Commander of said Sloop among which there is no Paper of any sort to be Assertain’d to the Property of said Sloop or Cargo,
I therefore Decree said Goods to be Condemned as Lawful Prize for the Use of the Captors and Owners to be divided according to their Agreements I further Decree the Captors and Owners to pay Costs of Court and all incident Charges.
J Pemberton D Judge